Case: 3:20-cv-00023-WHR-MRM Doc #: 26 Filed: 04/23/20 Page: 1 of 3 PAGEID #: 197




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

KIEL T. GREENLEE,

                               Plaintiff,           :      Case No. 3:20-cv-023


                                                           District Judge Walter H. Rice
       -   vs   -                                          Magistrate Judge Michael R. Merz

JUDGE ROBERT W. RETTICH, III, et al,

                               Defendants.          :



     REPORT AND RECOMMENDATIONS ON THE MOTIONS TO
      DISMISS OF DEFENDATS EVERETT, DENLINGER, AND
                        JENNINGS


       This case under 42 U.S.C. § 1983, brought pro se by Plaintiff Kiel Greenlee, is before the

Court on the Motion to Dismiss of Defendant John Everett (ECF No. 11) and the joint Motion to

Dismiss of Defendants Lori E. Denlinger and Chantelle Jennings (ECF No. 13). As to both

Motions, the Court gave Plaintiff Notice of his deadline for responding (ECF Nos. 12 & 15).

Thereafter Plaintiff requested an extension of time to respond (ECF No. 20), which the Court

granted in part, extending Plaintiff’s time to March 31, 2020 (ECF No. 22). That time has expired

and Plaintiff has filed no opposition.




                                               1
Case: 3:20-cv-00023-WHR-MRM Doc #: 26 Filed: 04/23/20 Page: 2 of 3 PAGEID #: 198




Motion of Defendant Everett



       Defendant Everett is the prosecutor for the City of Kettering and is sued for acts done in

that capacity. He seeks dismissal under Fed.R.Civ.P. 12(b)(1) with respect to any portion of the

Complaint which seeks to set aside, enjoin the enforcement of, or have declared unlawful any acts

of the Kettering Municipal Court. For reasons given in two Reports and Recommendations on the

Motion of the Judicial Defendants in this case, this Court lacks jurisdiction to review the decisions

of that court, except in habeas corpus. To the extent the Complaint seeks such relief, it is beyond

our jurisdiction under the Rooker-Feldman doctrine and Younger v. Harris, 401 U.S. 37 (1971).

       Prosecutor Everett also pleads the protection of prosecutorial immunity. Acts undertaken

by a prosecutor in preparing for the initiation of judicial proceedings or for trial, and which occur

in the course of his role as an advocate for the State, are entitled to the protections of absolute

immunity. Imbler v. Pachtman, 424 U.S. 409 (1976); Burns v. Reed, 500 U.S. 478 (1991); Buckley

v. Fitzsimmons, 509 U.S. 259 (1993); Koubriti v. Convertino, 593 F.3d 459 (6th Cir. 2010). This

absolute immunity does not extend to investigatory activity, advising police, or personnel matters.

Burns, supra. It does apply to presenting allegedly false or defamatory testimony or making false

or defamatory statements in judicial proceedings. Burns. The Complaint does not allege any acts

by Mr. Everett outside the protection of prosecutorial immunity.

       It is accordingly recommended that the Complaint be dismissed as to Prosecutor Everett.



Motion of Defendants Denlinger and Jennings




                                                 2
Case: 3:20-cv-00023-WHR-MRM Doc #: 26 Filed: 04/23/20 Page: 3 of 3 PAGEID #: 199




       Defendants Lori Denlinger, prosecutor for the Miamisburg Municipal Court, and Chantelle

Jennings, the Chief Probation Officer of that court, seek dismissal of the Complaint in this case as

against them, pursuant to Fed.R.Civ.P. 12(b)(1) and (6) (ECF No. 13).

       To the extent Plaintiff seeks in this case to have this Court review judicial acts of the

Miamisburg Municipal Court in which these Defendant participated, this Court lacks subject

matter jurisdiction pursuant to the Rooker-Feldman doctrine.

       To the extent Plaintiff seeks to impose personal liability on Ms. Denlinger for the acts she

is alleged in the Complaint to have done, she is entitled to absolute prosecutorial immunity. Mr.

Jennings as an officer of that court is entitled to absolute quasi-judicial immunity on the authority

cited in her Motion. Since Plaintiff has not filed any opposition to this Motion, elaborate

discussion is not required.



April 23, 2020.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                              NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                 3
